DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on an application for a petition for writ of habeas corpus filed by petitioner, Brian Giving, against respondent, the "Sheriff of Erie County." Appellant contends that the Erie County Common Pleas Court unlawfully revoked his bond. In an accompanying affidavit of indigency appellant avers that he is incarcerated in the Erie County Jail. For the reason that follows, we dismiss petitioner's application.
 {¶ 2} R.C. 2725.04 requires that a petition for a writ of habeas corpus be "signed and verified either by the party for whose relief it is intended, or by some person for him, * * *." The failure to verify a petition warrants its dismissal. SeeChari v. Vore (2001), 91 Ohio St. 3d 323, 328. "`Verification' means a `formal declaration made in the presence of an authorized officer, such as a notary public, by which one swears to the truth of the statements in the document.'" Id. at 327, quoting Garner, Black's Law Dictionary (7 Ed. 1999), 1556. Appellant's petition is not verified in the foregoing manner and is, therefore, dismissed at petitioner's costs.
PETITION DISMISSED.
Handwork, Show, and Parish, J., concur.